             Case 1:21-cv-00497-AWI-JLT Document 8 Filed 06/14/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                   Case No. 1:21-cv-00497 AWI JLT
12                   Plaintiff,                       ORDER AFTER NOTICE OF SETTLEMENT
                                                      (Doc. 7)
13            v.
14    STOCKDALE PLAZA LLC,
15                   Defendants.
16           The parties report that they have settled the matter and indicate they will seek dismissal of
17   the action. (Doc. 7 at 2) Thus, the Court ORDERS:
18           1.     The stipulation to dismiss the action SHALL be filed no later than August 2,
19   2021;
20           2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court

22   imposing sanctions, including the dismissal of the action.

23

24   IT IS SO ORDERED.

25      Dated:     June 13, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
26

27
28
